DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,006,193, US Patent No. 9,476,063, US Patent No. 9,211,250, US Patent No. 10,420,790, US Patent No. 9,862,792, and US Patent No. 9,662,403 has been reviewed and is accepted.  The terminal disclaimer that disclaims the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent No. 9,339,558 has been reviewed and is accepted in regards to claims 21-23, 25-28 and 31-40. The terminal disclaimer has been recorded.

Claim Objections
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: a polynucleotide. The preamble of this method claim recites delivering a polynucleotide, yet there is no recitation of a polynucleotide in the administered micelle-like assembly. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 24 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 9,339, 558. This is a statutory double patenting rejection.

Reasons for Allowance
The claims now require that p is a mole fraction of 0.1 to 0.9 and q is a mole fraction of 0.1 to 0.9. This modification overcomes the previous rejections under 35 USC 103(a).  
Yang et al. (US PGPub No. 2010/0159019 – see IDS) provides the number of monomers required in each block via their requirement of a diblock copolymer with one block composed of temperature sensitive monomers, hydrophilic monomers, and targeting monomers while the other block  contains pH sensitive monomers (see paragraph 12). However, the taught connectivity between the two blocks does not meet the limitations of the A0-A4 polymer backbone elements (see paragraph 44). An example provided by Yang et al. in scheme 4 shows the following 

    PNG
    media_image1.png
    176
    490
    media_image1.png
    Greyscale

The block on the right meets the limitations for the instant block with the “v” subscript block. However the block on the left does not meet the limitations of all the monomers in the “w” subscript block due to the absence of a repeat unit that is positively charged at physiological pH. The general teachings of Yang et al. do not provide for such a monomer and there is no motivation or supporting rationale to justify the addition of such a monomer.
Patrickios et al. (Macromolecules 1994 27(4):930-937 – see IDS) teaches a polymer composed of three monomers that meet the limitations of the block with the ”w” subscript that is instantly claimed (see polymers 12 and 13 in table 1). However there is no motivation or rationale otherwise to modify this polymer such that an additional block is attached in accordance with the “v” subscript block instantly claimed.
The instant claims are non-obvious over the art detailed above and the prior art in general is insufficient to render the claims obvious as well.
Claim 21 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered.

Comments regarding Double Patenting:
Several instant claims are nearly identical to claims in US Patent No. 9,339,558, where the only difference is that the instant claims recite “a micelle-like assembly” and the patented claims recite “a micellic assembly comprising a core and a shell”. The definition for these terms are not the same. The instant specification states “a particle or assembly is ‘micelle-like’ if it substantially behaves like a micelle:(1) it is formed by spontaneous self association of block copolymers to form organized assemblies (e.g., micelles) upon dilution from a water-miscible solvent (such as but not limited to ethanol) to aqueous solvents (for example phosphate-buffered saline, pH 7.4); (2) it is stable to dilution (e.g., down to a polymer concentration of 100 ug/ml,50ug/ml,10 g/ml, 5 ug/ml or 1ug/ml, which constitutes the critical stability concentration or the critical micelle concentration (CMC));(3) it is stable to high ionic strength of the surrounding media (e.g. 0.5M NaCl); and/or (4) it has an increasing instability as the concentration of organic solvent increases, such organic solvents including, but not limited to dimethylformamide (DMF), dimethylsulfoxide (DMS), and dioxane.” The specification of the patent states that “a ‘micelle’ includes a particle comprising a core and a hydrophilic shell, wherein the core is held together at least partially, predominantly or substantially through hydrophobic interactions. In certain instances, as used herein, a ‘micelle’ is a multi- component, nanoparticle comprising at least two domains, the inner domain or core, and the outer domain or shell. The core is at least partially, predominantly or substantially held 20 together by hydrophobic interactions, and is present in the center of the micelle. As used herein, the ‘shell of a micelle’ is defined as non-core portion of the micelle.” 
The “substantially behaves like” recitation in the description of a micelle-like assembly leaves space for a particle or assembly to be devoid of a core and shell arrangement as is required for a micellic assembly, yet meet one or more of the other stipulations of a micelle-like assembly recited in the instant specification. As a result, the scope of most of the instant claims is not coextensive with claims in US Patent No. 9,339,558.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615